                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CARMELO SALGADO-LOPEZ,

        Petitioner,
                                                      Case No. 17-cv-780-wmc
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America and against petitioner Carmelo Salgado-Lopez

denying Salgado-Lopez’s petition for post-conviction relief under 28 U.S.C. § 2255.




        s/ K. Frederickson, Deputy Clerk                   October 1, 2019
        Peter Oppeneer, Clerk of Court                          Date
